                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


LILLIAN THERESA DAVIS                         )
                Plaintiff,                    )
                                              )
v.                                            )      JUDGMENT
                                              )
                                              )      No. 4:19-CV-124-FL
ANDREW SAUL, Commissioner of                  )
Social Security,                              )
                 Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for attorney fees and defendant’s stipulation for attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 2, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount
of $3,100.00.

This Judgment Filed and Entered on September 2, 2020, and Copies To:
Jonathan Howell Winstead (via CM/ECF Notice of Electronic Filing
Cassia W. Parson (via CM/ECF Notice of Electronic Filing)

September 2, 2020                     PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 4:19-cv-00124-FL Document 32 Filed 09/02/20 Page 1 of 1
